Case 1:99-Cr-00017-C|\/|_ Document 6 Filed_ 10/23/18:12&1@£:@£§;,-__-~

 
   
  
 

11'51?11? 51‘)511
11)01?11111::11

F}LED
UNITED sTATEs DIsTRIcT coURT 1EL1C1RON1CALLY
sOUTHERN DISTRICT oF NEW YORK 11130€_ 11:
""'“““"""'"""'X DMFH

 

1513: w

   

UNITED STATES OF AMERICA
NOLLE PROSEQUI

_'v._
99 Cr. 17
MYRON I. GOTTLIEB,
Defendant.
_ _ _ _ _ _ m m m _ _ _ _ _ _ _ _ _X
l. The filing of this nolle grosegui will dispose of

this case with respect to Myron I. Gottlieb, the defendant.

2. On or about January 14, 1999, Indictment 99 Cr. 17
(the “Indictment”) was filed, charging Gottlieb in sixteen counts
arising from an accounting fraud scheme involving the theatrical
entertainment company Livent, Inc., of which Gottlieb was President.

3. Count One charged Gottlieb with Conspiracy to commit
offering fraud, commit securities fraud, file false registration
statements, file false quarterly and annual reports, falsify books
and records, circumvent accounting controls, and lie to auditors,
from 1995 to 1998, in violation of 18 U.S.C. § 371. Counts Two and
Three charged Gottlieb with offering fraud, in October 1997 and June
1998, respectively, in violation of 15 U.S.C. §§ 77q(a) and 77X.
Counts Four through Fifteen charged Gottlieb with securities fraud
on twelve occasions in 1997 and 1998, in violation of 15 U.S.C. §§

78j(b) and 78ff. Count Sixteen charged Gottlieb with filing a false

 

Case 1:99-cr-OOOl7-CI\/| Document 6 Filed 10/23/18 Page 2 of 3

registration statement on November 6, 1997, in violation of 15
U.S.C. § 77X.

4. After the Indictment was filed, authorities in
Gottlieb’s country of citizenship and residence, Canada, charged
him with crimes arising from the same underlying accounting fraud
scheme that formed the basis of the Indictment's charges.

5. On or about March 25, 2009, a Canadian court found
Gottlieb guilty, after trial, of the crimes charged. On or about
August 5, 2009, Gottlieb was sentenced to six years’ imprisonment.

6. On or about September 13, 2011, a Canadian appellate
court affirmed Gottlieb's conviction, but reduced his sentence to
four years' imprisonment.

7. Gottlieb served his sentence of imprisonment, and
completed his term of parole.

8. Because Gottlieb has already served a term of
imprisonment for crimes arising from the same underlying conduct
charged in the Indictment, and because the interests of justice
would not be served by further prosecution of this matter, the
Government has determined that dismissal of the Indictment is
warranted.

9. In light of the foregoing, 1 recommend that an order

of nolle prosequi be filed as to defendant Myron I. Gottlieb with

 

 

Case 1:99-cr-OOOl7-CI\/| Document 6 Filed 10/23/18 Page 3 of 3

respect to Indictment 99 Cr. 17, and that the charges against the

defendant be dismissed with prejudice.

 

Sarah K. Eddy (;H/)
Assistant Unite States Attorney

 

Dated: New York, New York
October 22, 2018

 

Upon the foregoing recommendation, I hereby direct, with
leave of the Court, that an order of nolle prosegui be filed as to
defendant Myron I. Gottlieb with respect to Indictment 99 Cr. 17,

and that the charges contained therein be dismissed with prejudice.

h`:::F/ %/Mm”w

chFFRsr s. BERMAN
United States Attorney
Southern District of New York

 

Dated: New York, New York
October§§§, 2018

 

 

SO ORDERE}D:
HON. COLLEEN MCMAHON
Chief United States District Judge
Southern District of New York
DATED: New Yorkijew York

October;:§, 2013

